Citation Nr: 1740137	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  13-13 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for carcinoma of the tonsils and lymph nodes, claimed as the residual of exposure to Agent Orange.


REPRESENTATION

Veteran represented by:	Travis Barrick, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran; Veteran's wife


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran served on active duty from October 1968 to October 1970, with service in the Republic of Vietnam from April 1969 to March 1970.

This case initially came before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. Jurisdiction has subsequently been transferred to the Reno, Nevada, RO.

The Veteran appeared before the undersigned Veterans Law Judge (VLJ) in a July 2014 video conference hearing. A transcript of that hearing is of record. 

These claims were Remanded by the Board in August 2015.  

Although the February 2012 rating decision and August 2015 Board remand listed the Veteran's cancers of the tonsil and lymph nodes as separate issues, a review of the record shows that the Veteran filed a claim as a single issue and the treatment records show that the cancers stemmed from the same diagnosis.  Therefore, the Board has recharacterized the issue as listed above.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1. The Veteran is considered to have served in the Republic of Vietnam and based on the law of the case doctrine, is therefore, presumed to have been exposed to herbicides.

2. The evidence of record is at least in equipoise as to whether the Veteran's carcinoma of the tonsil and lymph nodes is due to exposure to herbicides in service.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for entitlement to service connection for carcinoma of the tonsil and lymph nodes have been met. 38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Law and analysis

The Veteran contends that he incurred cancer of the tonsil and lymph nodes as a result of his exposure to herbicides in Vietnam. For the following reasons, the Board finds that service connection is warranted.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303 (d).

A veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange). 38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307 (a)(6)(iii). When such a veteran contracts a disease associated with exposure to herbicides that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307 (a)(6)(ii), the disease will be considered to have been incurred in service, even though there is no evidence of such a disease during the period of service. Relevant to this case, these presumptive conditions include respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and 38 C.F.R. § 3.309 (e).

The Veteran served in Vietnam.  Therefore, he is presumed to have been exposed to herbicide agents, including Agent Orange. See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309. Cancer of the tonsil and lymph nodes is not specifically included in the list of diseases associated with exposure under 38 C.F.R. § 3.309 (e). However, the Veteran may still be service-connected upon proof of direct causation, or on any other recognized basis. See Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran filed a claim of service connection for cancer of the tonsil and lymph nodes in January 2011.  He stated that he was diagnosed with cancer in June 2010.  An April 2011 treatment record showed the Veteran was diagnosed with moderately differentiated grade 2 baseloid squamous cell carcinoma of the oropharynx involving the left tonsil and lymph nodes. 

The Veteran was afforded a VA examination in January 2016.  The examiner noted that the Veteran was diagnosed with cancer of the tonsils and lymph nodes.  She also noted that the Veteran had a 40 pack year smoking history and quit smoking in 2005.  The examiner opined that the Veteran's squamous cell cancer involved the oropharynx, extended into the tonsil, and spread to neck lymph node.  "The cancer spread to the lymph node, so metastatic to lymph nodes, not primary lymph node cancer such as non-Hodgkin lymphoma but is metastatic cancer. It is not larynx, trachea, lung or bronchus cancer either."  The examiner also noted that the medical literature showed that risk factors for head and neck cancer included smoking and occupational exposure, but also that SCCs of the larynx and base of tongue have been associated with exposure to Agent Orange.

The examiner opined that the condition was less likely than not incurred in or caused by the Veteran's exposure to Agent Orange because the Veteran "has other risk factors such as smoking history 40 pack year" and he "cannot attribute solely to agent orange exposure based on available literature."

The Veteran submitted two medical opinions in support of his claim.  The first opinion, by N.R., M.D., who was noted to be certified in hematology and oncology, opined that the Veteran's tonsil cancer is associated with exposure to Agent Orange.  In support of his opinion, Dr. R. stated that "the base of the tongue is contiguous with cancer of the tonsil and by definition is all considered a head and neck cancer."  Additionally, the medical literature indicates that exposure to Agent Orange is a common risk factor for cancer of the head and neck.

A second opinion by J.A, D.O., who was noted to be certified by the American Board of Independent Medical Examiners, concluded that it was as likely as not that the Veteran's tonsillar cancer was related to his exposure to Agent Orange while on active duty.  Specifically, Dr. A. cited several decisions by this Board in which the Board concluded that squamous cell carcinoma occurs in the aerodigestive tract, including the oropharynx.  He noted there is a known association between herbicide exposure and cancers of the lungs, bronchus, larynx, and trachea, which are all part of the upper aerodigestive tract.  Dr. A. concluded that cancer of the tongue and tonsil is therefore a respiratory cancer and should be presumptively service connected based on the Veteran's exposure to herbicides in service.

After careful review, the Board finds that the positive and negative evidence of record are at least evenly balanced with respect to whether the Veteran's carcinoma of the tonsil and lymph nodes is related to his in-service herbicide exposure.  Although the VA examiner opined that the Veteran's cancer was not due to herbicide exposure, his opinion acknowledged that exposure to Agent Orange is a factor and concluded only that it was not the sole cause of the Veteran's cancer.  

Additionally, Dr. A. cited prior Board decisions and findings in support of his opinion.  The Board recognizes that these decisions have no precedential value and the Board makes its determination based on the facts presented in each case. See 38 C.F.R. § 20.1303 (2016); Lynch v. Gober, 11 Vet. App. 22, 27 (1997).  However, as both private physicians offered opinions based on medical literature that supported a finding of Agent Orange being a cause of the Veteran's cancer, the Board finds that the facts of this case support the Veteran's claim.  As the VA examiner's opinion allows for the finding that the Veteran's cancer is at least partially related to his herbicide exposure, the Board finds the evidence is in equipoise, and the claim for service connection will be granted.


ORDER

Service connection for carcinoma of the tonsils and lymph nodes is granted.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


